PER CURIAM
The state appeals a pre-trial order suppressing the result of an Intoxilizer test in this driving under the influence of intoxicants case. ORS 813.010. Defendant has waived appearance on appeal and concedes that, the state having made a prima facie showing that the officer administering the test complied with the administrative rules governing it and defendant having offered no evidence that he had vomited or regurgitated during the pre-test period, the court erred in suppressing the result. We accept the concession.
Reversed and remanded.